March 8, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Applicant uses the word “invention” in the Abstract, which is improper language for the Abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, line 1, “the protrusion” lacks antecedent basis.  The “protrusion” is not defined until claim 7.  Should claim have depended from Clam 7 instead?
The aforementioned problem renders the claim vague and indefinite.  Clarification and/or correction is required


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregory et al (U.S. Patent  No. 7,607,738 B2).

    PNG
    media_image1.png
    196
    230
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    199
    346
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    179
    301
    media_image3.png
    Greyscale

As for claims 1 and 13, Gregory et al teach a support apparatus for supporting at least a portion of a gluteal region of a user while the user is seated in a seating apparatus comprising a seating surface, a back support surface and a transition region at the intersection of the seating surface and the back support surface, comprising: a support member structured to support at least 
As for claim 2, Gregory et al teach that the support member comprises: a first support portion positioned on a first surface of the support body structured to support at least a portion of the gluteal region of the user; and a second support portion positioned adjacent to the first support member on the first surface of the support body, wherein the second support portion is structured to relieve pressure of and to support a region proximate a coccyx of the user (see the specification where it reads “Defined in the back surface 22 and the transition region between the seat surface 21 and the back surface is the deep sacrum and coccyx groove, cutout, or pocket 24, as shown in FIG. 1. The sacral-coccyx  groove 24 starts above the base of the sacrum at the top of the back surface 22 and extends to just in front of the anterior portion of the ischial tuberosities. The sacral- coccyx  groove 24 extends forward past the coccyx , which advantageously allows for an improper seated posture (e.g., slouching) while still imparting the benefits of the groove. The depth and width of the sacral- coccyx  groove 24 vary along its proximal-distal path to allow for the sacral stabilization and supporting ovals 23 to apply pressure to the piriformis musculature. Generally, the depth of the sacral- coccyx  groove 24 should be between 1/2 inch and up to 2 inches. Its width should vary in size from about 11/2 inches to 3 inches. Preferably, the shape of the groove 24 flares outward and deepens as it extends in a distal direction to provide space for the coccyx. Advantageously, the depth of the sacral-coccyx groove removes pressure and tension from the sacrum and coccyx and yet still leaves enough room for support of the buttocks and gluteus region.”).  

As for claim 4, Gregory et al teach that the support element comprises a first side structured to contact the back support surface and a second side structured to contact the seating surface of the seating apparatus, when positioned within the transition region of the seating apparatus, such that the support member extends between the seating surface and the back support surface of the seating apparatus.  
As for claim 5, Gregory et al teach that the first side and the second side are substantially orthogonal.  
As for claim 6, Gregory et al teach that the support apparatus is symmetrical such that the second side of the support element is structured to contact the back 20WO 2020/081685PCT/US2019/056540support surface and the first side of the support element is structured to contact the seating surface.
As for claim 9, Gregory et al teach that the support member comprises a planar surface structured to support at least a portion of the gluteal region of the user.  
As for claim 10, Gregory et al teach that the support member comprises a concave depression structured to support at least a portion of the gluteal region of the user.  
As for claim 11, Gregory et al teach that wherein the support member comprises a convex projection structured to support at least a portion of the gluteal region of the user.  
As for claim 12, Gregory et al teach that assembled with the seating apparatus such that the user may be seated in the seating apparatus without material displacement of the user.

Claims 1-6, 9, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chee (U.S. Patent  No. 5,137,333).

    PNG
    media_image4.png
    178
    211
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    250
    186
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    248
    180
    media_image6.png
    Greyscale

As for claims 1 and 13, Chee teaches a support apparatus for supporting at least a portion of a gluteal region of a user while the user is seated in a seating apparatus comprising a seating surface, a back support surface and a transition region at the intersection of the seating surface and the back support surface, comprising: a support member structured to support at least a portion of the gluteal region of the user; and a support element structured to position the support member at the transition region of seating apparatus such that the support member extends between the seating surface and the back support surface of the seating apparatus.  
As for claim 2, Chee teaches that the support member comprises: a first support portion positioned on a first surface of the support body structured to support at least a portion of the gluteal region of the user; and a second support portion positioned adjacent to the first support member on the first surface of the support body, wherein the second support portion is structured to relieve pressure of and to support a region proximate a coccyx of the user (see the specification where it reads “ A recess 22 of suitable shape may be molded into the outer wedge 20 at its rear center and is used to relieve pressure on the user'scoccyx 58 and sacrum 60 (FIGS. 4 and 5).”).  
As for claim 3, Chee teaches that the second support portion is positioned within a central portion of the first surface.  
As for claim 4, Chee teaches that the support element comprises a first side structured to contact the back support surface and a second side structured to contact the seating surface of the seating apparatus, when positioned within the transition region of the seating apparatus, such that the support member extends between the seating surface and the back support surface of the seating apparatus.  
As for claim 5, Chee teaches that the first side and the second side are substantially orthogonal.  
As for claim 6, Chee teaches that the support apparatus is symmetrical such that the second side of the support element is structured to contact the back 20WO 2020/081685PCT/US2019/056540support surface and the first side of the support element is structured to contact the seating surface.
As for claim 9, Chee teaches that the support member comprises a planar surface structured to support at least a portion of the gluteal region of the user.  
As for claim 12, Chee teaches that assembled with the seating apparatus such that the user may be seated in the seating apparatus without material displacement of the user.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al (U.S. Patent  No. 7,607,738 B2) in view of Eames et al (U.S. Patent No. 4,047,757).
Gregory et al teach the structure substantially as claimed but do not teach that the first side of the support element and the second side of the support element define a protrusion structured to be positioned within the transition region of the seating apparatus.

    PNG
    media_image7.png
    274
    211
    media_image7.png
    Greyscale

Howevr, Eames et al teach the concept of a protrusion 18 structured to be positioned within the transition region of a seating apparatus.  It would have been obvious and well within the level of ordinary skill in the art to modify the support apparatus, as taught by Gregory et al, .

Claims 7-8 arerejected under 35 U.S.C. 103 as being unpatentable over Gregory et al (U.S. Patent  No. 7,607,738 B2) in view of Schreiber (U.S. Patent No. 8,672,401 B2).
Gregory et al teach the structure substantially as claimed but do not teach that the first side of the support element and the second side of the support element define a protrusion structured to be positioned within the transition region of the seating apparatus.

    PNG
    media_image8.png
    207
    162
    media_image8.png
    Greyscale

Howevr, Schreiber teaches the concept of a triangular-shaped protrusion 12 structured to be positioned within the transition region of a seating apparatus.  It would have been obvious and well within the level of ordinary skill in the art to modify the support apparatus, as taught by Gregory et al, to include a protrusion, as taught by Schreiber, since it would allow the support member extends between the seating surface and the back support surface of the seating apparatus.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al (U.S. Patent  No. 7,607,738 B2).
.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it contains various support apparatuses that teach structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Rodney B White/Primary Examiner, Art Unit 3636